Title: To Alexander Hamilton from John De Ponthieu Wilkes, 8 November 1785
From: Wilkes, John De Ponthieu
To: Hamilton, Alexander



Sir.
[New York] Nov 8th. 1785

I received just now a Note from Mr. Atkinson which you had written to him for Mr. Hearts obligations to Mr. Mc.Cauley and which I suppose was occasioned by my Message to you yesterday. I am very glad at any rate that the creditors are likely to obtain some settlement But I think at the same time that you have adopted a strange and injurious line of Conduct to me. It is now near six months since I first waited on you on that concern during which I have repeatedly called and left Messages for you requesting a settlement but you did not deign even any answer. I luckily saw you once prior to your going to Philadelphia when you promised me on your return that you would settle it but when you returned no notice was taken of me; you went out of Town again and still when you came back I received no news. I called after several days had elapsed and left word with one of your young Gentlemen that I requested you would see me on Mr. Mc.Cauleys business but without any effect; I wrote to you and sent my servant twice one day and on three successive days without even one line in answer although common civility demanded that, at last you were pleased to signify that you would shortly see me on the subject I waited four days more without hearing one word from you. The trustees and several of the Creditors kept calling on me and they must think I was in fault. I was not willing to assign so derogatory a reason to myself as that I could not obtain an answer from Colonel Hamilton, it would have appeared a very strange one. My Character for Attention to my business was in Question, my Bread depends on my Character & it behoved me to clear it. I called again & not being able to see you, I desired my Compliments and that I requested an early answer as “I was suffering by your neglect.” I desired the Gentleman to make use of those very words. I thought they would have aroused you to a sense of shame for having so long neglected me in a concern which would take so little time to determine and where I was acting as an Agent and neither demanded or wished the least favor. And I confess I felt particularly hurt that in a business where I am so singularly situated I should meet with less attention than is commonly given from one Gentleman to another in the same line of Profession however inferior the circle they move in. You are now Sir acquainted with my motives and if you persist in acting in the same manner you will add injury to injury and in my opinion inconsistently both as a Gentleman and a man of understanding and very much alter the favorable sentiments which I did and ever wished to entertain of your Character.
I am Sir with due respect Your most obedt. Servt.
John Wilkes
